 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee Plastics, Inc.andSheetMetalWorkers'InternationalAssociation Local Union No. 464.Case 10-CA-9854March 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed on November 8, 1972, bySheetMetalWorkers' InternationalAssociationLocal Union No. 464, herein called the Union, andduly served on Tennessee Plastics, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on November 22,1972, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 5,1972,followingaBoardelectioninCase10-RC-9176 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; 1and that, commencing on or about October 25, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith , theUnion as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On November 27, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On December 8, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 15,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, the Respondentdeniesthevalidityoftheelection inCase10-RC-9176 and of the Union's certification basedupon the election results. The General Counselcontends that the Respondent is raising the sameissues that it litigated or could have litigated in theunderlying representation proceeding.Upon therecord before us, including the record in Case10-RC-9176, we agree with the General Counsel andtherefore find no merit in the Respondent's position.The record in Case 10-RC-9176 shows that, onMay 26, 1972, pursuant to a Stipulation for Certifica-tionUpon Consent Election, an election by secretballotwas conducted under the direction andsupervision of the Regional Director in which amajority of the employees in the stipulated unitselected and designated the Union as their represent-ative for the purpose of collective bargaining with theRespondent. Thereafter, the Respondent filed timelyobjections to conduct affecting the results of theelection.The objections alleged, in substance, that(1) union observers talked with eligible voters in thepolling area during the election; (2) union represent-atives,agents,and/or employees (a) threatenedeconomic reprisals against eligible voters if they didnot vote for the Union, and (b) threatened them withphysical violence to their persons and property; and(3) by these and other acts deprived employees of anopportunity to cast free and untrammeled ballots inthe election. The Regional Director investigated theobjections and on July 12, 1972, issued his Report onObjections in which he found the objections to bewithoutmerit and recommended that the Boardoverrule them in their entirety and certify the Union.Subsequently, the Respondent filed timely excep-tions to the Regional Director's report and asupporting brief in which it argued that its objectionsshould not have been overruled and that the electionshould have been set aside. In the alternative, itrequested that a hearing be ordered on the materialand substantial issues raised by the objections. OnOctober 5, 1972, the Board overruled the objectionsand certified the Union as exclusive representative ofthe employees in the stipulated unit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence or1Official notice is taken of the record in the representation proceeding,Golden Age Beverage Co,167 NLRB 151,Intertype Co v. Penello,269 FCase 10-RC-9176, as the term "record" is defined in Secs 102 68 andSupp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd. 397 F 2d 91102 69(f) of the Board's Rules and Regulations, Series 8, as amended See(C A 7, 1968), Sec 9(d) of the NLRALTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),202 NLRB No. 61 TENNESSEE PLASTICS, INC.463special circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.3We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Tennessee corporation, main-tains an office and place of business located atJohnson City, Tennessee, where it is engaged in themanufacture and sale of heating and air-conditioningequipment. During the past calendar year, a repre-sentative period, the Respondent sold and shippedfinished products valued in excess of $50,000 directlyto customers located outside the State of Tennessee.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDSheetMetalWorkers' International AssociationLocal Union 464 is a labor organization within themeaning of Section 2(5) of the Act.III,UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent2 SeePittsburgh Plate GlassCo. v. N.L.RB.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).3In its response to theNotice ToShowCause,the Respondent contendsthat the General Counsel'sMotion for Summary Judgment should not begranted because, by his request that the Board take official notice of certainrepresentation case documents attached to his motion,the General Counselisattempting to present evidence outside the pleadings thereby deprivingthe Respondent of an opportunity to present evidence.We find no merit inthis contention.It is customary Board practice to take official notice of theconstitute a unit- appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employeesincluding tool and die employees, quality controlemployees, shipping and receiving employeesemployed by Respondent at plants 1, 2 and 3located in Johnson City, Tennessee, but excludingall office clerical employees, professional employ-ees, guards and supervisors as defined in the Act.2.The certificationOn May 26, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on October 5, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about October 16, 1972, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 25, 1972, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since October 25, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.entire representation caserecordin 8(a)(5) complaint cases where theRespondent's pleadings raise representation issues.(See In.1, supra.)If,upon review of the record,it appears that the representation issues had notbeen previouslylitigated or raised,and they are otherwise properly litigableat this stage of the proceeding,theRespondent would be afforded theopportunityto litigate the issues and to present evidence at an evidentiaryhearing.Since the Respondent herein has previously litigated the represen-tation issues,it is not entitled to a hearing to relitigate them herein and,therefore,has not beendeprivedof an opportunity to present evidence. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencestobargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Tennessee Plastics, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.SheetMetalWorkers' International Associa-tionLocal Union No. 464 is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employeesincluding tool and die employees, quality controlemployees, shipping and receiving employees em-ployed by Respondent at plants 1, 2 and 3 located inJohnson City, Tennessee, but excluding all officeclerical employees, professional employees, guardsand- supervisors as defined in the Act constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since October 5, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 25, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Tennessee Plastics, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Sheet Metal Work-ers' International Association Local Union No. 464as the exclusive bargaining representative of itsemployees in the following appropriate unit:Allproduction and maintenance employeesincluding tool and die employees, quality controlemployees, shipping and receiving employeesemployed by Respondent at plants 1, 2 and 3located in Johnson City, Tennessee, but excludingall office clerical employees, professional employ-ees, guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement. TENNESSEE PLASTICS, INC.465(b) Post at its place o business in Johnson City,Tennessee, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 10,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order isenforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNational Labor Relations Board."APPENDIXin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees including tool and die employees, qualitycontrol employees, shipping and receivingemployees employed by Respondent atplants 1, 2 and 3 located in Johnson City,Tennessee, but excluding all office clericalemployees, professional employees, guardsand supervisors as defined in the Act.TENNESSEE PLASTICS,INC.(Employer)NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with SheetMetal Workers' International Association LocalUnion No. 464 as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730PeachtreeStreetN.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.